Citation Nr: 0921170	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  08-11 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1942 to October 
1945, and from June 1950 to April 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to TDIU.  In order to establish 
entitlement to TDIU due to service-connected disabilities, 
there must be impairment so severe that it is impossible for 
the average person to secure and follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16.  VA defined substantially gainful 
employment as "employment at which non-disabled individuals 
earn their livelihood with earnings comparable to the 
particular occupation in the community where the Veteran 
resides."  See M21-MR, Part IV, Subpart ii, Chapter 
2(F)(24)(d).  In reaching such a determination, the central 
inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the Veteran's level of 
education, special training, and previous work experience 
when arriving at this conclusion, but factors such as age or 
impairment caused by non-service-connected disabilities are 
not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2008); 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board notes that marginal employment is not considered to 
be substantially gainful employment.  Marginal employment 
generally shall be deemed to exist when a Veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment may 
also be held to exist, on a facts-found basis (includes but 
is not limited to employment in a protected environment such 
as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold.  38 C.F.R. § 
4.16(a) (2008).

Total disability may or may not be permanent.  Permanence of 
total disability exists when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  38 C.F.R. 
§ 3.340 (2008).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2008).

If the evidence demonstrates that the Veteran is unemployable 
by reason of his service-connected disabilities, but fails to 
meet these percentage standards, the claim shall be submitted 
to the Director of Compensation and Pension (C&P) Service for 
extraschedular consideration.  38 C.F.R. § 4.16(b) (2008).

The Veteran has two service connected disabilities, 
asbestosis rated as 60 percent disabling and arthritis rated 
as 40 percent disabling.  The Veteran has met the schedular 
criteria under 38 C.F.R. § 4.16(a); however, there is no 
competent medical evidence of record that the Veteran is 
unable to obtain and retain substantially gainful employment 
due to his service connected disabilities and to date, the 
Veteran has not been afforded a VA C&P examination to 
establish the extent of the effect of his service-connected 
disabilities on his current employability.  Thus, the claim 
must be remanded for the Veteran to be afforded a VA C&P 
examination.  See 38 C.F.R. § 3.159(c)(4) (2008); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC should schedule the Veteran 
for an appropriate VA examination.  The 
claims folder should be made available to 
and reviewed by the examiner. All 
appropriate tests and studies should be 
conducted.  Thereafter, the examiner 
should opine as to whether, without regard 
to the Veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that his 
service-connected disabilities, either 
alone or in the aggregate, render him 
unable to secure or follow a substantially 
gainful occupation.  A complete rationale 
for any opinion expressed and conclusion 
reached should be set forth in a legible 
report.

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The Veteran and his 
representative should be afforded an 
appropriate time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

